Title: From George Washington to William Pearce, 14 November 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce, 
                            Philadelphia 14th Novr 1796
                        
                        Your letter of the 6th was received (with the Reports) on Saturday; but I do
                            not clearly understand by it, whether James Wilkes reembarked with, or without a bed, or is
                            yet at Mount Vernon. If the latter, he had better (if his health is sufficiently restored)
                            offer himself to Mr Law as A Coachman; for before he could get here, and be well settled, I
                            shall be making my arrangements to return to Virginia; when I shall have no further occasion
                            for hired Servants, unless to carry me there.
                        
                        I am extremely sorry that Mr Alexr Smith will not be able to take up his note
                            when it becomes due. I wish that may be the worst of it, notwithstanding the Language he
                            makes his Book of Accounts speak. However dangerous and inconvenient it is to me, to lye out
                            of the money (for the reasons which were given to you in my last letter or Memorandum)—I
                            have informed him in a note of this date, that I should direct you to make an estimate of
                            the several sums which were wanting to pay of every farthing that is due from me, before you
                            go (which is my earnest desire) and that if he will give you unequivocal surety of paying you the aggregate amount of them, on, or before
                            the 24th day of December, I would (however inconvenient it was to me) wait until the first
                            day of March next for the balance; Provided he would give indubitable security for the payment of both sums at the times above mentioned, with interest
                            thereon, from the time his note becomes due.
                        You will perceive I lay a stress upon the goodness of the Security, &
                            the surety of payments—I do it, because I know speculators (without meaning to apply the
                            term to Mr Smith, whose pursuits I am unacquainted with) may be men one day, and mice the
                            next. If he is a responsible character he can find no difficulty in giving the Security
                            required. If he is not, the sooner I take effectual means to secure the debt, the less risk
                            I run of loosing it.
                        I hope Richmond was made an example of, for the Robbery he committed on Wilkes
                            Saddle bags. I wish he may not have been put upon it by his father (although I never had any
                            suspicion of the honesty of the latter) for the purpose perhaps of a journey together. This
                            will make a watch, without its being suspected by, or intimated to them, necessary; nor wd I
                            have these suspicions communicated to any other lest it should produce more harm than good.
                        The drought here, is also very severe. It is unlucky that I cannot get my Wheat
                            ground into flour, on acct of the sale of it, and the fly also; but the latter, I hope, is
                            not very bad, or you would have mentioned it, that I might decide whether to await the
                            operation of the Mill, or sell the grain unground, if it should appear to be in much danger.
                        
                        Did you get the Quarter at River farm removed without much difficulty, or
                            injury? and is it now, or soon will be, comfortable to its inhabitants? Let that at Muddy
                            hole be made tight, if by patchwork only, as I am unwilling the people should suffer.
                        As I wish to have venitian blinds for all the
                            windows in the West front of the Mansion house—on the outside—I request you will give me the
                            dimensions of the window frames, above & below; and though Neal is not a competent
                            judge of the manner of hanging them, or precisely where the hooks should be drove, on which
                            the venitian Shutters are to be hung—yet understanding that these hooks are to go as far
                            back as there is solid wood to drive them into (the shutters being double, & coming
                            together as they do at the front or West door.) he cannot be much at a loss to give the
                            width, & height, of those in the first and second stories; allowing them to cover as
                            much of the frame on both sides, and at top, as the mouldings will permit: into which the
                            hooks, on which the shutters hang, might be drove, if there be solid wood to receive them
                            (for this is all important, otherwise the hooks would get loose, & be a constant
                            plague); the shutters, or blinds would, in that case, go from moulding to moulding at the
                            sides and at top. The shutters which are now to the lower Windows will be to be taken away
                            altogether, as two sets cannot be on the outside, and there is no place for them within. I
                            wish you well and am Your friend
                        
                            Go: Washington
                            
                        
                        
                            P.S. If Mr Smith cannot give unquestionable Personal security and has
                                real property as (unencumbered &) adequate thereto, you had better have me
                                secured that way, & in time. I pay but little regard to fair promises; as I know
                                that distressing times are coming upon the Merchts for their Speculatn.
                        
                        
                    